Citation Nr: 0521594	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  98-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wounds of both feet with pes cavus and bunions, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January to June 1969, and 
from January 1970 to August 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in March 2001 for further 
procedural and evidentiary development, which was not fully 
accomplished.  For the reasons stated below, the remand of 
this case is once again required.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The Board concluded in its remand of March 2001 that due to 
various considerations, it was necessary to schedule the 
veteran for new VA muscle and neurological examinations in 
order to determine the full nature and extent of all original 
injury and residual disability which was related to the 
veteran's service-connected gunshot wounds of the feet.  The 
claims file thereafter reflects at least two efforts to 
schedule the veteran for the requested examinations, and 
computer-generated statements that the veteran failed to 
report for scheduled examinations in January and March 2004.  
These computer-generated statements further reflect that the 
notices of the scheduled examinations were apparently sent to 
an address in Bowling Green, Ohio that was not the same as 
the address that had been previously used by the RO to 
communicate with the veteran, and was also different from 
that which was used immediately after these notices by the RO 
in a letter dated in March 2004 and the supplemental 
statement of the case, dated in April 2004.  Thus, while the 
veteran's representative has indicated that it is unclear 
whether the January and March 2004 notices were sent to the 
appropriate address, the Board finds that the available 
evidence actually implies that the notices were sent to the 
wrong address.

Consequently, under these circumstances, the Board finds that 
it has no alternative but to remand this case so that the 
requested examinations can be rescheduled and appropriate 
notices sent to the veteran's most recent address of record.

The Board additionally notes that in the April 2004 
supplemental statement of the case, although the RO provided 
the veteran with the regulation that governs the situation 
where the veteran fails to report for an examination 
scheduled in connection with a claim for increased rating, in 
its analysis, the RO incorrectly advised the veteran of the 
consequences for failing to report for his scheduled 
examinations.  More specifically, instead of advising the 
veteran that his claim would be decided based on the evidence 
of record, the veteran should have been advised that his 
claim would be denied.  38 C.F.R. § 3.655(b) (2004).

Consequently, so that there will be no further opportunity 
for any confusion in this regard, the veteran is hereby 
advised that his failure to report for the properly noticed 
examinations in his claim for increased rating will result in 
the denial of his claim.

Accordingly, this case is remanded for the following action:

1.  The veteran should be notified at his 
last address of record of the scheduling 
of appropriate VA muscle and neurological 
examinations for the purpose of 
determining the nature and extent of all 
residual disability stemming from his 
service-connected gunshot wounds of the 
feet.  The claims file and a copy of this 
remand and the previous remand of March 
2001 must be made available to the 
examiners for review prior to the 
examination.  Based on the examination, 
the VA muscle examiner should identify 
all muscle groups which were injured by 
the missile wound in service, and provide 
opinion(s) as to whether the appellant 
has muscle disability, if any, which is 
manifested by loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and/or 
uncertainty of movement.  Any scarring 
should be noted and fully described.  

Both examiners should also identify all 
residual disability, if any, which is at 
least as likely as not related to the in-
service gunshot wound injuries.  The 
neurologist is specifically requested to 
identify any peripheral nerve damage 
secondary to the in-service gunshot wound 
injuries.  The muscle examiner, or, if 
necessary, an additional examiner (such 
as an orthopedist), should also 
specifically state whether arthritis or 
other demonstrated disability of the feet 
is at least as likely as not the result 
of the in-service gunshot wound injury, 
and comment on the role that any 
osteoarthritis, retained metallic foreign 
bodies, pes cavus, and bunions have in 
the veteran's overall disability picture.  
The examiners are requested to comment on 
the impact the service-connected foot 
disability has on the veteran's 
industrial ability.  

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to an increased 
rating for residuals of gunshot wounds of 
both feet with pes cavus and bunions 
should be readjudicated, to include 
consideration of whether separate and/or 
increased schedular evaluations for 
muscle group injuries, or any other 
disabilities are warranted.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



